Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 30, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146720 & (80)(81)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 146720
                                                                     COA: 306057
                                                                     Oakland CC: 2011-236030-FC
  COREY LAMONT FENDERSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to expand the record on appeal is DENIED. The
  application for leave to appeal the December 27, 2012 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court. The motion to remand is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 30, 2013
         s0722
                                                                                Clerk